DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application claims priority to provisional application 62/895457 but fails to provide adequate support or enablement for claims 1-3, 8-9, 16-20.
Claim 1 of the instant application recites “placing a first side bead stitch on the bottom weft and the top weft adjacent an outside edge of a bead, placing a bead stitch behind each bead and up through a center of each of the bead dropout sections, placing a second side bead stitch on the bottom weft and the top weft adjacent an opposite side of the bead from the first side bead stitch, and placing at least one weft stitch between each of the beads”; and “the rod comprising a first measurement for measuring a width of a bead dropout section and a second measurement for measuring a depth of the dropout section”; however, the provisional application fails to provide adequate support or enablement for this limitation.
Claim 2 of the instant application recites “wherein the rod is a tail section of a tail comb”; however, the provisional application fails to provide adequate support or enablement for this limitation.
Claim 8 of the instant application recites “sectioning a second section of natural hair”; however, the provisional application fails to provide adequate support or enablement for this limitation.
Claim 9 of the instant application recites “checking a first checkpoint, a second checkpoint, and a third checkpoint”; however, the provisional application fails to provide adequate support or enablement for this limitation.
Claim 16 of the instant application recites “lifting the wefts, exposing the bottom parting line and removing hairs unintentionally looped into the stitching”; however, the provisional application fails to provide adequate support or enablement for this limitation.
Claim 17 of the instant application recites “sectioning a second section of natural hair to receive hair extensions”; however, the provisional application fails to provide adequate support or enablement for this limitation.
Claim 18 of the instant application recites “sectioning a third section of natural hair to receive hair extensions”; however, the provisional application fails to provide adequate support or enablement for this limitation.
Claim 19 of the instant application recites “the stitching pattern comprising: placing at least one first side bead stitch on an outside edge of a bead, placing at least one bead stitch behind the bead and through a center of each of the bead dropout sections, placing at least one second side bead stitch on an opposite side of the first side bead stitch, and placing at least one weft stitch between each of the beads”; however, the provisional application fails to provide adequate support or enablement for this limitation.  While a plurality of stitches are provided in the figures of the provisional application there is no explicit description of the stitch placement.
the effective filing date for claims 1-2, 8-9, and 16-20 is therefore 09/03/2020.
Claim Objections
Claim 5 is objected to because of the following informalities:  line 2 recites “each stitches”, which contains an apparent typo.  It is suggested to rephrase the aforementioned portion of line 2 as “each stitch”.
Claim 17 is objected to because of the following informalities:  claim 17 appears to be a duplicate with claim 8.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rangel (US2019/0357614) in view of Germano-Cataldo .
Regarding claims 1-2 and 19-20, Rangel discloses a method of attaching hair extensions (refer to Abstract) comprising: determining a location to section a client's natural hair (refer to Paragraph [0038]); sectioning a bottom parting line (“one or more” parting lines, 22; additionally refer to Figure 3, wherein a user’s hair is shown to be clamped by beads, wherein a bottom parting line inherently exists below each bead) from a portion of natural hair of a client and creating the bottom parting line in a horseshoe pattern (refer to Paragraph [0038] which states that the user’s hair can be parted in a U-shape, i.e. a horseshoe shape); sectioning a top parting line from another portion of natural hair above the bottom parting line and creating the horseshoe pattern (refer to Paragraph [0038] which states that the user’s hair is divided into “one or more” parting lines, 22; additionally refer to Figure 3, wherein a user’s hair is shown to be clamped by beads, wherein a top parting line inherently exists above each bead); creating a dropout section between the bottom parting line and the top parting line (best shown in Figure 3, wherein a row of the user’s hair is clamped by a plurality of beads, this row of the user’s hair defines a dropout section); measuring bead dropout sections (refer to Paragraph [0040] which states that the plurality of beads [and their dropout sections] are “equally spaced apart”); placing multiple beads away from a scalp to create a flexible groove below each of the bead dropout sections on the bottom parting line (refer to Paragraph [0039], additionally refer to enlarged view at the top of Figure 3, wherein a plurality of beads, 37, are shown to be spaced apart from the user’s scalp; a groove is disposed between each bead and the user’s scalp and is formed by the user’s 
	Rangel does not disclose that the user’s hair is sectioned using a rod, and thus does not disclose a rod comprising a first measurement for measuring a width of a bead dropout section and a second measurement for measuring a depth of the dropout section.  Rather, Rangel is silent regarding the means by which the user’s hair is parted/sectioned; however, it is extremely well-known and common to use a rod defined by a tail section of a tail comb for sectioning/parting a user’s hair and tail combs comprising measurements are well-known as demonstrated by Germano-Cataldo.  
Germano-Cataldo discloses a tail comb (refer to Figures 1-6) having a plurality of graduations (four lines at a proximal end of the tail of the comb) disposed about a proximal end of a tail of the comb. The plurality of graduations define a first measurement (distance from the proximal end of the tail of the comb to the first graduation, or distance from a distal end to a second graduation) capable of being used for measuring a width of a bead dropout section and a second measurement (distance from proximal end of the tail of the comb to the third graduation or distance from proximal end of the tail of the comb to the fourth graduation) capable of being used to 
	The combination of Rangel and Germano-Cataldo does not disclose that the top and bottom weft are secured on a top side and a bottom side, respectively, of the flexible groove with the use of a plurality of hair clips.  Rather, the combination is silent regarding the means by which the top and bottom weft are secured; however, using hair clips to position and retain hair wefts to a user’s natural hair during installation of hair extensions is extremely well-known and common as demonstrated by Meister.  Meister discloses a similar method of attaching hair extensions comprising sectioning a user’s natural hair (refer to Column 3, lines 1-2; additionally refer to Figure 2) to create a bead dropout section (refer to Figure 2), wherein the bead dropout section has a top and bottom parting line (not labeled, but is the top and bottom parting of the section of hair containing beads as best shown in Figure 2), applying a plurality of beads along the sectioned hair (best shown in Figures 2, 4, and 6-8; additionally refer to Column 4, lines 6-7) and securing a top weft of a hair extension on a top side of the dropout section adjacent a top parting line, via a hair clip (55, best shown in Figure 8), then applying a plurality of stitches along the top weft to attach the top weft to the user’s natural hair (refer to Column 4, lines 29-31, 34-37, 39-42).  Refer additionally to Figures 1-8.  Therefore it would have been obvious to one of ordinary skill in the art before the 
	The combination of Rangel, Germano-Cataldo, and Meister discloses that the top and bottom weft are sewn/stitched to the user’s natural hair via a stitching pattern but does not explicitly disclose that the stitching pattern comprises placing a first side bead 
The combination of Rangel, Germano-Cataldo, and Meister does not thus far disclose that the stitching pattern comprises placing a second side bead stitch on the bottom weft and the top weft adjacent an opposite side of each bead from the first side bead stitch.  Alexsis Mae discloses a similar method of attaching hair extensions 
Regarding claim 4, the combination of Rangel, Germano-Cataldo, Meister, and Alexsis Mae discloses the method of attaching hair extensions of claim 1, as applied above.  
The claimed phrase “hand tied” is being treated as a product by process limitation; that is   the top and bottom wefts are manufactured via a hand tying method. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, 
Regarding claim 5, the combination of Rangel, Germano-Cataldo, Meister, and Alexsis Mae discloses the method of attaching hair of claim 1, as applied above.  Per the modification addressed in claim 1, the stitching pattern of Meister and Alexsis Mae was incorporated into the method of Rangel, wherein both Meister and Alexsis Mae’s stitching pattern discloses wherein the stitches are created by inserting a needle behind the at least one bottom weft and at least one top weft from top to bottom and bringing the needle and a thread through a loop created by the thread (refer to Meister Column 4, lines 34-41 and Alexsis Mae at 4:03).  Thus, the combination discloses the method of attaching hair extensions of claim 1, wherein each stitch is created by inserting a needle behind at least one bottom weft and at least one top weft and bringing the needle and thread through a loop created by the thread.
Regarding claim 6, the combination of Rangel, Germano-Cataldo, Meister, and Alexsis Mae discloses the method of attaching hair of claim 1, as applied above.  Rangel further discloses wherein a top portion of the bottom weft is positioned between the bead and the scalp when the drop out sections are let down (refer to Paragraph [0043]).
Regarding claims 8 and 17-18, the combination of Rangel, Germano-Cataldo, Meister, and Alexsis Mae disclose the method of attaching hair extensions of claim 1, as applied above.  Rangel further discloses wherein “two or more lines, rows, columns or substantially linear arrangements of hair extensions and/or hair weft are provided” (refer to Paragraph [0036]). Thus, the combination of Rangel, Germano-Cataldo, Meister, and Alexsis Mae disclose the method of attaching hair extensions of claim 1, further comprising sectioning a second section and a third section of natural hair to receive hair extensions. 
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rangel, Germano-Cataldo, Meister, and Alexsis Mae, as applied to claim 1 above, and further in view of Eres Hermosa (https://www.youtube.com/watch?v=HnHgoEiGa4o).
Regarding claim 7, the combination of Rangel, Germano-Cataldo, Meister, and Alexsis Mae discloses the method of attaching hair extensions of claim 1, as applied above.  The combination does not disclose wherein securing the at least one bottom weft and at least one top weft comprises fastening the plurality of hair clips in a vertical and horizontal orientation along a length of the weft, but rather discloses a horizontal clip only (refer to Meister, Figure 8).  Eres Hermosa discloses a similar method for attaching hair extensions comprising determining a section of a user’s head for placement of a hair extension weft, sectioning a portion of a user’s hair, affixing a weft to a user’s hair using vertical and horizontal hair clips (best shown at 4:57 in YouTube video), and attaching a plurality of anchor beads for securing the hair extension weft to a user’s natural hair.  Therefore it would have been obvious to one of ordinary skill in the art 
Regarding claim 9, the combination of Rangel, Germano-Cataldo, Meister, and Alexsis Mae and Eres Hermosa discloses the method of attaching hair extensions of claim 8, as applied above.  The combination does not thus far disclose wherein the section comprises checking a first checkpoint, a second checkpoint, and a third checkpoint.  Eres Hermosa discloses a similar method for attaching hair extensions comprising determining a section of a user’s head for placement of a hair extension weft, then sectioning a portion of a user’s hair, wherein the sectioning involves checking a first checkpoint (at 0:09 in the YouTube video, a first checkpoint is made at the user’s right ear, by placing two fingers above a user’s ear), a second checkpoint (at 0:18 in the YouTube video, a second checkpoint is performed at a back of a user’s head, near the nape of the neck) and a third checkpoint (at 0:27 in the YouTube video, a third checkpoint is performed at the user’s left ear, by placing two fingers above the user’s left ear), thereby demonstrating that performing three checkpoints during sectioning of a user’s hair prior to placement of a hair extension is well-known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of the combination of Rangel, Germano-.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Meister, Walker and Eres Hermosa as applied to claim 1 above, and further in view of Jayne Hair Extension Co (https://www.youtube.com/watch?v=SoH07yCZK2M).
Regarding claim 16, the combination of Rangel, Germano-Cataldo, Meister, and Alexsis Mae discloses the method of attaching hair extensions of claim 1, as applied above.  The combination does not explicitly disclose lifting the wefts and exposing the bottom parting line to remove hairs looped into the cross stitching.  Jayne Hair Extension Co discloses a similar method for attaching hair extensions comprising selecting an area of user’s scalp for applying an extension, sectioning a user’s hair, securing a plurality of beads in a horseshoe pattern on a user’s scalp, then stitching the weft to a user’s hair and the plurality of beads.  After the weft is fully sewn/stitched to a user’s scalp, the stylist begins lifting the weft to expose the row at the bottom of the weft (analogous to the bottom row of the hair extension of the combination of Rangel, Germano-Cataldo, Meister, and Alexsis Mae), then runs her fingers along a length of the weft and finger combs the user’s natural hair that is positioned below the weft, thereby pulling out any hairs unintentionally looped into the stitching (beginning at 3:25 in YouTube video).  Therefore, it would have been obvious to one of ordinary skill in the 
Response to Arguments
No new arguments have been presented in Applicant’s latest response.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        


/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799